                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FINISHMASTER, INC., et al.,

                        Plaintiffs,
                                                            CIVIL ACTION
                                                            NO. 19-04518
             v.


 EXCEL COLLISION CENTERS, LLC, et
 al.,
                 Defendants.


PAPPERT, J.                                                    February 20, 2020

                                      MEMORANDUM
       In December, the Court granted Finishmaster, Inc. and Axalta Coating Systems,

LLC’s motion for default judgment. But because Finishmaster and Axalta offered no

documentary support for their request for attorneys’ fees and costs, the Court deferred

entering judgment. After receiving supplemental information from Finishmaster and

Axalta, the Court now grants their Motion for Attorneys’ Fees and Costs in part and

enters default judgment against Excel Collision Centers, LLC and Timothy Stone in the

amount of $250,197.72, which includes $244,535.65 in damages, $4,901.85 in attorneys’

fees and $760.22 in costs.

       Under their contracts with Excel and Stone, Finishmaster and Axalta are

entitled to reasonable attorneys’ fees and costs. See (Compl. ¶¶ 9, 18, ECF No. 1).

Although Finishmaster and Axalta previously sought $3,528.47 in attorneys’ fees and

costs, see (Request for Default J. 1, ECF No. 5), they now request $6,089.57, see (Mot.

for Attorneys’ Fees & Costs 4, ECF No. 8). This total includes $4,901.85 in attorneys’

fees, $427.50 in fees for a private investigator and $760.22 in filing fees and other costs.


                                             1
See (Aff. Supp. Mot. for Attorneys’ Fees & Costs, ECF No. 9); (id. Ex. A, ECF No. 9-1);

(id. Ex. B, ECF No. 9-2). Finishmaster and Axalta offer affidavits and documentary

evidence to support their request.

       Finishmaster and Axalta seeks $4,901.85 in attorneys’ fees for 15.6 hours of

work by three attorneys and $760.22 in costs. The first attorney, Matthew B. Barr, is a

graduate of the Indiana University School of Law and a member of the Indiana bar

with fourteen years’ experience. See (Barr Aff. ¶¶ 7–8, ECF No. 13). As a partner and

co-chair of the litigation department at the law firm Barnes & Thornburg, Barr billed

Finishmaster and Axalta for 1.6 hours at a $465 hourly rate. See (id. at ¶ 6); (Aff.

Supp. Mot. for Attorneys’ Fees & Costs ¶ 5(a)). Mark R. Owens has practiced law for

twenty-one years after graduating from Widener University School of Law; he is a

partner at Barnes & Thornburg, and he billed Finishmaster and Axalta for 2.2 hours at

a $550 hourly rate. See (id. at ¶¶ 5–6); (Owens Aff. ¶¶ 6–9, ECF No. 11). Kelsey Dilday

is a second-year associate at Barnes & Thornburg, a graduate of Indiana University

Robert H. McKinney School of Law and a member of the Indiana Bar. See (Dilday Aff.

¶¶ 6–8, ECF No. 12). She billed Finishmaster and Axalta for 11.8 hours at a $300

hourly rate. See (Aff. Supp. Mot. for Attorneys’ Fees & Costs ¶ 6). After examining the

record, the Court finds that Finishmaster and Axalta’s requests for $4,901.85 in

attorneys’ fees and $760.22 in costs are reasonable. See (id. Ex. A, at 4–5) (listing tasks

attorneys performed and the relevant costs); (id. Ex. B, at 3) (same); (Dilday Aff. Ex. A,

at 2, ECF No. 12-1) (showing the hourly rates charged are in line with the market rate).

       The Court denies Finishmaster and Axalta’s request for $427.50 in fees for a

private investigator. Under the contracts, Finishmaster and Axalta are entitled to



                                             2
recover reasonable attorneys’ fees and costs. But they cite no authority suggesting that

Pennsylvania courts interpret “attorneys’ fees and costs” to include private investigator

fees. See (Mem. Supp. Investigator Costs ¶¶ 5–6, ECF No. 14). Absent any authority

requiring the Court to award private investigator fees, the Court declines to do so.

      An appropriate Order follows.

                                                       BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.




                                            3
